Title: From Thomas Jefferson to Meriwether Lewis, 16 November 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


                  
                     Dear Sir
                     Washington Nov. 16. 1803.
                  
                  I have not written to you since the 11th. & 15th. of July, since which yours of July 15. 22. 25. Sep. 8. 13. & Oct. 3. have been recieved. the present has been long delayed by an expectation daily of getting the inclosed ‘account of Louisiana’ through the press. the materials are recieved from different persons, of good authority. I inclose you also copies of the Treaties for Louisiana, the act for taking possession, a letter from Dr. Wistar, & some information collected by myself from Truteau’s journal in MS. all of which may be useful to you. the act for taking possession passes with only some small verbal variations from that inclosed, of no consequence. orders went from hence, signed by the king of Spain & the first Consul of France, so as to arrive at Natchez yesterday evening, and we expect the delivery of the province at New Orleans will take place about the close of the ensuing week, say about the 26th. inst. Govr. Claiborne is appointed to execute the powers of Commandant & Intendant, until a regular government shall be organised here. at the moment of delivering over the posts in the vicinity of N. Orleans, orders will be dispatched from thence to those in Upper Louisiana to evacuate & deliver them immediately. you can judge better than I can when they may be expected to arrive at these posts. considering how much you have been detained by the low waters, how late it will be before you can leave Cahokia, how little progress up the Missouri you can make before the freezing of the river; that your winter might be passed in gaining much information by making Cahokia or Kaskaskia your head quarters, & going to St. Louis & the other Spanish forts, that your stores &c. would thereby be spared for the winter as your men would draw their military rations, all danger of Spanish opposition avoided, we are strongly of opinion here that you had better not enter the Missouri till the spring. but as you have a view of all circumstances on the spot, we do not pretend to enjoin it, but leave it to your own judgment in which we have entire confidence. one thing however we are decided in: that you must not undertake the winter excursion which you propose in yours of Oct. 3. such an excursion will be more dangerous than the main expedition up the Missouri, & would, by an accident to you, hazard our main object, which, since the acquisition of Louisiana, interests every body in the highest degree. The object of your mission is single, the direct water communication from sea to sea formed by the bed of the Missouri & perhaps the Oregan: by having mr Clarke with you we consider the expedition as double manned, & therefore the less liable to failure: for which reason neither of you should be exposed to risques by going off of your line. I have proposed in conversation, & it seems generally to be assented to, that Congress shall appropriate 10. or 12.000 D. for exploring the principal waters of the Missipi & Missouri. in that case I should send a party up the Red river to it’s head, then to cross over to the head of the Arcansa, & come down that. a 2d party for the Pani & Padouca rivers, & a 3d perhaps for the Moingona & St. Peters. as the boundaries of interior Louisiana are the high lands inclosing all the waters which run into the Misipi or Missouri directly or indirectly, with a greater breadth on the gulph of Mexico, it becomes interesting to fix with precision by celestial observations the longitude & latitude of the sources of these rivers, as furnishing points in the contour of our new limits. this will be attempted distinctly from your mission, which we consider as of major importance, & therefore not to be delayed or hazarded by any episodes whatever.
                  The votes of both houses on ratifying & carrying the treaties into execution have been precisely party votes, except that Genl. Dayton has separated from his friends on these questions & voted for the treaties. I will direct the Aurora & National Intelligencer to be forwarded to you for 6. months at Cahokia or Kaskaskia, on the presumption you will be there. your friends & acquaintances here & in Albemarle are all well as far as I have heard: and I recollect no other small news worth communicating; present my friendly salutations to mr Clarke, & accept them affectionately yourself. 
                  
                     Th: Jefferson
                  
                